Citation Nr: 1233703	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-38 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for cerebral vascular accident (CVA) or stroke associated with hypertension.

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1982 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted entitlement to service connection for hypertension and cerebrovascular accident/stroke and evaluated each condition as 10 percent disabling.  The Veteran filed a statement in January 2008 requesting an increased rating for these disabilities.  The Board finds that this statement should be construed as a notice of disagreement with the initial evaluations assigned.  38 C.F.R. § 20.201; 20.302.  The RO issued a statement of the case dated in July 2009 and the Veteran filed his substantive appeal in September 2009.  

The Veteran and his spouse appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Detroit, Michigan in May 2010 to present testimony on the issues on appeal.  The hearing transcript has been associated with the claims file.

In July 2010 this matter was remanded for additional development.  In that decision, the Board noted that the issues of entitlement to service connection for a left shoulder injury and stomach disorder manifested by vomiting, each to include as secondary to the Veteran's service-connected disabilities, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the board did not have jurisdiction over these issues, they were referred to the AOJ for appropriate action.  In the July 2010 decision, the Board also noted, for the sake of clarity, that the diagnostic code by which the Veteran's cerebral vascular accident (CVA) disability is rated instructs the rater to separately evaluate any associated residuals of hemorrhage from brain vessels.  38 C.F.R. § 4.124.  To this end, the Board noted that residuals due to the Veteran's vascular condition may be considered pursuant to remand below as encompassed by the evaluation of CVA.  These ailments are part and parcel of the CVA evaluation and within the Board's jurisdiction.  However, the Board distinguished the Veteran's current shoulder injury and stomach claims.  The board found that, while such disorders may be proximately due to or aggravated by service-connected disease or injury, and potentially subject to service connection under 38 C.F.R. § 3.310, the evidence did not show that these were the type of conditions as to be a direct residual of vascular hemorrhage such that they may be within the purview of Board jurisdiction as part of the existing increased rating claim.  Based on the foregoing, the Board differentiated the shoulder and stomach issues to be referred back for initial adjudication by the RO, as being distinct from symptoms of syncope, left leg numbness, or other residuals of brain vessel hemorrhage which may be considered within the scope of the existing rating for CVA if deemed to be residuals of CVA by medical professionals.  

The Board notes that Veteran's representative, in August 2012 Post-Remand Brief, indicted that if a cardiac cause is identified as a cause of identified syncope in the Veteran, the Veteran should file a claim to see if such cardiac condition is related to the Veteran's service-connected hypertension.  This issue is referred to the RO for appropriate action.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

The issues of entitlement to a higher evaluation for service-connected cerebrovascular accident and a claim for individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's hypertension has not been manifested by readings of diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for service-connected hypertension have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim adjudicated herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in to 2006 and April 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA and private medical records, and disability records from the Social Security Administration have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claim.  And he was afforded the opportunity to testify at a hearing before the Board in May 2010.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

In addition, the Board notes that, with respect to the Veteran's increased rating claims, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claims for higher initial disability ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. Brown, 12 Vet. App. at 126.  In this regard, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran seeks a higher evaluation for his service-connected hypertension. 

Diagnostic Code 7101 governs ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension) and rates as follows: 

60%  - Diastolic pressure predominantly 130 or more; 
40%  - Diastolic pressure predominantly 120 or more; 
20%  - Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; 
10%  - Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 

Note (1): Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 

Thus, the 10 percent rating for hypertension contemplates diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more.  In order to warrant a higher evaluation, there must be diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more. 

In this regard, the Board notes that, during the pendency of the appeal, the diagnostic code regarding hypertension was amended.  71 Fed. Reg. 52457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note was added after the rating criteria of Diagnostic Code 7101 concerning separate evaluations of hypertension and other heart diseases.  Because the Veteran is not service connected for any other heart disease, the change to the regulation is inapplicable to the appeal at hand. 

The medical evidence in this case consists of VA and private medical records and VA examinations dated in February 2007, June 2008, and August 2010.

A careful examination of the Veteran's claims file, including the VA examination reports, reveals numerous blood pressure readings beginning as early as January 2003.  These readings range from 92/56 to as high as 196/117.  However, the vast majority of the readings of diastolic pressure are in the 80s and 90s (with scattered exceptions in the 100s and 110s) and systolic readings primarily in the 110s to 130s (with scattered readings up in the 150s and 160s).  The Veteran reported in a July 2006 treatment report that his blood pressure ran as high as 196/135 to as low as 83/53.  

The February 2007 VA examination reported blood pressure readings of 164/90; 154/94, and 146/90.  The June 2008 VA examination reported blood pressure readings of 128/86; 124/85; 110/64; and 118/78.  And the August 2010 VA examination reported blood pressure readings of 128/68; 136/80; and 122/66.

Based on the foregoing, an evaluation in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  While some diastolic readings reach into the higher ranges, the vast majority of the diastolic pressure readings fall under 110 and all of the systolic pressure readings fall under 200.  It therefore cannot be stated that the Veteran's diastolic pressure is predominantly 110 or more, or that the systolic pressure is predominantly 200 or more.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected hypertension; however, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board notes that the VA examinations of the Veteran were conducted with the benefit of reviewing of the Veteran's claims file.  However, even if the claims file had not been available, the Board notes that the Court in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record.  Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  

In addition, with respect to the Veteran's claim, the Board has also considered the statements that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the disability is evaluated.

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's disability so as to warrant assignment of a higher evaluation on an extra-schedular basis.  In this regard, the Board notes that there is no showing that the Veteran's disability has resulted in marked interference with employment (beyond that contemplated in the rating criteria).  In addition, there is no showing that the disability has necessitated frequent periods of hospitalization, or that it has otherwise rendered impractical the application of the regular schedular standards.  In the absence of evidence of such factors, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for hypertension is denied.



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the medical records contained in the Veteran's claims file indicate that the Veteran had a cerebrovascular accident (CVA) or stroke sometime in 2001.  He was indicated to have been hospitalized for a week after this stroke.  These records also indicate that the Veteran had either a cerebrovascular accident or a transient ischemic attack (TIA) in 2003.  Medical records related to these two incidents are not contained in the Veteran's claims file.  Upon remand, these records should be identified and associated with the Veteran's claims file.  Updated VA treatment records should also be obtained, and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Regarding the increased-rating claim for the cerebrovascular accident, this claim is rated based upon its residual manifestations under 38 C.F.R. § 4.124a, to include psychotic manifestations.  In this case, the Veteran has been afforded VA examinations dated in June 2008 and August 2010 in connection with this condition.  These examinations, however, were conducted prior to association of relevant medical records, in December 2010, dealing with the Veteran's condition.  In addition, as noted above, certain other relevant medical records appear to be missing and should be associated with the Veteran's claims file before adequate review may be made of this claim. After such association is made, the Veteran should be afforded an additional comprehensive VA examination in order to review the additional records and determine the current extent and severity of his service-connected disability.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also  Colvin v. Derwinski, 1 Vet. App. 171 (1991), Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Finally, the Board notes that in July 2010, this matter was remanded for further development.  As part of that decision, the Board noted that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. The Board found that a claim for a TDIU was raised by the record as the Veteran had asserted that he was unable to work due to his service-connected disabilities.  As such, the Board found that consideration of TDIU must be undertaken, to include obtaining a medical opinion in this regard.  Upon remand, however, such consideration was not afforded.  The August 2010 VA examinations did not specifically include a medical opinion regarding employability.  And while the supplemental statement of the case dated in February 2012 briefly noted certain facts regarding employability (no ongoing neurologic deficits that affect employability, but indicated that the Veteran could not engage in commercial driving  due to syncope), did not separately adjudicate the matter of individual unemployability.  Upon remand, this matter should again be addressed.  In this regard, the Board notes that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regards to a claim for individual unemployability, including the notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A and 5107. See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records related to the Veteran's 2001 hospitalization for stroke and 2003 treatment for stroke or TIA, as well as updated treatment records from VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  A VA compensation examination is needed to reassess the severity of the Veteran's service-connected cerebrovascular accident, including ascertaining all other present residuals of it, if any.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical history.  The examination shall include all diagnostic testing or evaluation deemed necessary.

After a complete review of the Veteran's claims file, an interview and physical examination of the Veteran, the examiner is directed to identify all symptoms associated with the Veteran's service-connected cerebrovascular accident.  It is essential the examiner not only identify but also describe the severity of each identified manifestation of this disease.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disabilities (if service connected) on his employability and activities of daily living.  And there must be discussion of the underlying medical rationale concerning this, as well.

4.  Thereafter, readjudicate the issues on appeal, to include consideration of a total disability rating based upon the unemployability of the individual (TDIU).  If the determinations remain unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


